UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22525 Managed Portfolio Series (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) James R. Arnold, President Managed Portfolio Series c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Ave, 4th Fl Milwaukee, WI53202 (Name and address of agent for service) (414) 765-6802 Registrant's telephone number, including area code Date of fiscal year end: March 31, 2014 Date of reporting period:September 30, 2013 Item 1. Report to Stockholders. Great Lakes Bond Fund Investor Class Shares – GLBDX Institutional Class Shares – GLBNX Great Lakes Disciplined Equity Fund Investor Class Shares – GLDEX Institutional Class Shares – GLDNX Great Lakes Large Cap Value Fund Investor Class Shares – GLLVX Institutional Class Shares – GLLIX Great Lakes Small Cap Opportunity Fund Investor Class Shares – GLSCX Institutional Class Shares – GLSIX Semi-Annual Report September 30, 2013 1-855-278-2020 www.glafunds.com Distributed by Quasar Distributors, LLC Member FINRA Great Lakes Bond Fund November 12, 2013 Dear Shareholders: In the six months ended September 30th of 2013, your Great Lakes Bond Fund returned the following: Total Returns Share Class 6 Months ended 09/30/13 Investor Class no load -1.70% Investor Class with load -5.40% Institutional Class -2.23% Barclays Aggregate Bond Index -1.77% A change in the market’s expectations for the Fed’s quantitative easing policies, specifically the possibility of the tapering of monthly purchases, rocked the bond market in early May as investors ran for the exits en masse.Retail investors led the way with relentless redemptions of fixed income mutual funds and ETFs.Within the May-June period, the ten-year Treasury yield rose over 100 basis points, and bond market performance was correspondingly poor.The other major influence on financial markets over the past six months was the gridlock in Washington DC, as an impasse with regards to the government’s budget and debt ceiling led to a shutdown of non-essential government services. The high yield sleeve of the Bond Fund was the only sleeve to achieve positive performance over the period, as the high yield market benefitted from investor’s reach for yield, strong corporate fundamentals and low default rates.The best performing high yield credits within the Fund included Harrahs and Cascades.The performance of investment-grade credits was more mixed, as many highly liquid names were logical sell candidates to fund mutual fund and ETF redemptions.However, Verizon was a very positive contributor to performance, as it was the largest single debt issuance ever by a corporate issuer and was met by heavy demand. Negative influences on Fund performance included our mortgage-backed security allocation.The mortgage sector suffered from the change in expectation surrounding the Fed’s quantitative easing, as a tapering of the Fed’s monthly purchases would mean less support for the mortgage market.In addition, the violent move higher in interest rates caused mortgage securities to extend significantly, with the total effect being sub-par performance for the sleeve.The municipal sector was also hit hard due to the heavy retail selling in the market in the period.A New York State Mortgage Agency holding, as well as a Puerto Rico Power Authority bond, were the most extreme laggards in the Fund. Looking ahead, the Fed remains front and center for financial markets.We believe bond market investors will continue to react positively to all types of monetary accommodation and negatively to any kind of retraction.And, as Fed policy remains tied to employment and economic progress, interest rates are likely to remain somewhat range-bound in the near-term as the economy struggles to gain solid footing.However, we feel the trend is likely higher for rates over longer-term timeframes.Furthermore, in a low rate, low return environment, investors may continue to reach for yield in the riskier sectors of the bond market.Finally, we believe liquidity is likely to remain situational, as the market is prone to bouts of volatility and as broker inventories continue to shrink. Given the above outlook for interest rates, the Fund’s duration was moved to below market vs. the Barclays Aggregate Bond Index at the end of September, 4.69 years and 5.52 years, respectively.And, as the bond market’s riskier spread sectors remain appealing to investors as well as sensible from a valuation standpoint, the Fund’s allocations to high yield and municipal securities were increased recently as well.Together, these actions have created a profile for the Fund that reflects a roughly 100 basis point yield-to-maturity advantage at the end of September while carrying almost one year less interest rate risk relative to the Barclays Aggregate Index.And finally, in response to a difficult trading environment, positions will be added opportunistically with add-ons of odd-lots to existing positions as a viable way of handling inflows. Sincerely, Stephen W. Rost Senior Portfolio Manager Fund Shareholder 1 Great Lakes Bond Fund Value of $100,000 Investment (Unaudited) The chart assumes an initial investment of $100,000.Performance reflects waivers of fee and operating expenses in effect.In the absence of such waivers, total return would be reduced.Past performance is not predictive of future performance.Investment return and principal value will fluctuate, so that your shares, when redeemed may be worth more or less than their original cost. Performance assumes the reinvestment of capital gains and income distributions.The performance does not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Annualized Rates of Return as of September 30, 2013 1-Year Since Inception(1) Institutional Class (0.93)% (0.93)% Investor Class (without sales load) (1.00)% (0.99)% Investor Class (with sales load)(2) (4.71)% (4.69)% Barclays Aggregate Bond Index(3) (1.68)% (1.67)% Inception date of each class was September 28, 2012. Return reflects a sales load of 3.75%. The Barclays Aggregate Bond Index is an intermediate term index and a market capitalization-weighted index, where securities in the index are weighted according to the market size of each bond type. 2 Great Lakes Bond Fund Allocation of Portfolio Net Assets (Unaudited) September 30, 2013(1) (% of Net Assets) Top 10 Holdings (Unaudited) September 30, 2013(1)(2) (% of net assets) Burke County, Georgia Development Authority, 5.750%, 10/01/2032 1.6% U.S. Treasury Note, 2.250%, 01/31/2015 1.6% U.S. Treasury Note, 1.750%, 07/31/2015 1.6% U.S. Treasury Note, 2.625%, 06/30/2014 1.6% iShares Barclays CMBS Bond Fund 1.6% iShares iBoxx Investment Grade Corporate Bond Fund 1.5% iShares National AMT-Free Muni Bond Fund 1.5% Federal Home Loan Mortgage Association, 4.000%, 11/15/2032 1.4% Massachusetts Housing Finance Agency, 4.850%, 06/01/2040 1.1% Georgia Housing & Finance Authority, 3.400%, 06/01/2028 0.9% Fund holdings and sector allocations are subject to change at any time and are not recommendations to buy or sell any security. First American Government Obligations Fund is excluded from the Top Ten Holdings. 3 Great Lakes Disciplined Equity Fund November 12, 2013 Dear Shareholders: In the six months ended September 30th of 2013, your Great Lakes Disciplined Equity Fund returned the following: Total Returns Share Class 6 Months ended 09/30/13 Investor Class no load 10.27% Investor Class with load 4.76% Institutional Class 10.44% S&P 500 Index 8.31% Market Overview US Equities Investors had a bit of a roller coaster ride during the third quarter, with the S&P rallying 6% out of the gates, followed by a 5% decline ahead of the speculated decline in Quantitative Easing (QE) stimulus, to a 6% rally when we learned the Fed continued its pace of purchasing. As we roll into the final quarter of what has been a great year for the US equity market, investors may deal with volatility driven by the debt ceiling impasse in Washington – an all-too-familiar refrain these past few years!On to a review of Q3…. All major US indices advanced during the third quarter, and as is typically the case when investors are demonstrating a healthy appetite for risk, returns increased as we look down the capitalization spectrum. The mega-cap S&P 100 advanced 4.42% during Q3, yet was the worst performer.The S&P 500 Index advanced 5.24%, the Russell MidCap Index climbed 7.70%, and the small-cap Russell 2000 Index was the top performing market-cap based index, adding 10.21%.For the year, the Russell 2000 has climbed 27.69%. Growth stocks dominated up and down the cap range, and by a fairly wide margin.The Russell 1000 Growth climbed 8.11% to outperform the Russell 1000 Value Index by 4.17%.The Russell MidCap Growth Index was up 9.34%, topping the Russell MidCap Value index by 3.45%.Finally, the Russell 2000 Growth Index added 12.80%, outpacing its Value counterpart by 5.21%. Within the S&P 500 Index, cyclical companies were dominant.The Materials sector returned 10.30%, Industrials 8.91%, and Consumer Discretionary stocks 7.79%.Conversely, higher-yielding sectors lagged the market as rising interest rates provided new competition; Telecom stocks dropped 4.40%, and Utilities advanced a scant 0.19%.Consumer Staples fared only slightly better, adding 0.80%. Portfolio Review Successful new additions to the portfolio in Q3 included Applied Materials (AMAT), Fluor Corp (FLR), and Parker Hannifin (PH).AMAT outperformed the index by 8.6% while FLR and PH outperformed the S&P 500 Index by 17.8% and 5.0%, respectively, since our initial purchase. New additions that didn’t perform to short-term expectations included Wisconsin Energy (WEC) which trailed the index by 4.2%, and Charles Schwab (SCHW), which lagged the S&P 500 Index by 1.2% during the third quarter. Portfolio Changes We increased the portfolio’s exposure to the Technology sector by 4.0% during the third quarter, initiating the aforementioned positions in Dell (DELL), FLIR Systems (FLIR), Oracle (ORCL), and Microchip Technology (MCHP).The portfolio has a neutral weight to Technology relative to the S&P 500’s.We also added to our holdings in the Utilities sector.Here, we opened positions in American Electric Power (AEP), Constellation Energy (CEG), and Exelon (EXC).We are slightly underweight the Utilities sector. 4 Great Lakes Disciplined Equity Fund We trimmed the portfolio’s exposure to the Health Care sector by 2.4% during the past quarter.Here, we sold positions in biotech companies Celgene (CELG), Amgen (AMGN), and Biogen Idec (BIIB).We also reduced our exposure to the Financial sector by liquidating several smaller holdings, including NYSE Euronext (NYX), and Vornado Realty (VNO). Market Outlook “In estimating the prospects of investment, we must have regard, therefore, to the nerves and hysteria and even the digestions and reactions to the weather of those upon whose spontaneous activity it largely depends.” – John Maynard What was true last quarter is true still: With the wild, top-down gyrations across US equity markets driven largely by interpretation of the Fed’s monetary stance, one might be tempted to react to short-term noise.We believe there will be continued volatility as the prospect of winding down the pace of QE, but markets do not appear overvalued.Our systematic, objective approach to investing has allowed us to avoid the temptation to be daily headlines – what we might deem “Don’t just sit there, do something!” syndrome.Rather, we believe our “ability to tolerate a constant routine” helps us adapt to the dominant return drivers within the market. Sincerely, Jon Quigley, CFA Portfolio Manager – Advanced Investment Partners 5 Great Lakes Disciplined Equity Fund Value of $100,000 Investment (Unaudited) The chart assumes an initial investment of $100,000.Performance reflects waivers of fee and operating expenses in effect.In the absence of such waivers, total return would be reduced.Past performance is not predictive of future performance.Investment return and principal value will fluctuate, so that your shares, when redeemed may be worth more or less than their original cost. Performance assumes the reinvestment of capital gains and income distributions.The performance does not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Annualized Rates of Return as of September 30, 2013 1-Year 3-Year Since Inception(1) Institutional Class 22.12% 17.08% 16.78% Investor Class (without sales load) 21.82% 16.73% 16.43% Investor Class (with sales load)(2) 15.74% 14.74% 15.05% S&P 500 Index(3) 19.34% 16.27% 16.74% Inception date of each class was June 1, 2009. Return reflects a sales load of 5.00%. The S&P 500 Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general. 6 Great Lakes Disciplined Equity Fund Allocation of Portfolio Net Assets (Unaudited) September 30, 2013(1) (% of Net Assets) Top 10 Equity Holdings (Unaudited) September 30, 2013(1) (% of net assets) General Electric Co. 3.8% Pfizer, Inc. 3.6% Boeing Co. 3.3% Lowes Companies, Inc. 3.1% Time Warner, Inc. 3.0% KeyCorp 2.9% Verizon Communications, Inc. 2.8% Twenty First Century Fox, Inc. 2.8% McKesson Corp. 2.7% CVS Caremark Corp. 2.7% Fund holdings and sector allocations are subject to change at any time and are not recommendations to buy or sell any security. 7 Great Lakes Large Cap Value Fund November 12, 2013 Dear Shareholders: In the six months ended September 30th of 2013, your Great Lakes Large Cap Value Fund returned the following: Total Returns Share Class 6 Months ended 09/30/13 Investor Class no load 6.54% Investor Class with load 1.19% Institutional Class 6.76% Russell 1000 Value Index 7.27% After slipping behind a value style index during the spring quarter, the Fund matched the benchmark over the summer.During the April-June period, areas less sensitive to the economic pace (consumer frequent-purchase goods, electric/gas utilities) and global resources groups (energy, chemicals) limited results, while during the third quarter, global industrial multi-industry and raw materials producers as well as a broad range of holdings in many areas (defense, diversified manufacturing, health insurance) paced results. Reflecting the anticipated improvement in world economic conditions, global industrial manufacturers, global industrial commodity producers, and individual companies in a range of industries paced results over the summer. At this time, Corporate managements appear to remain cautious about the US and global outlook, while corporate profits have risen at a low single-digit rate. Some improvement in US economic growth and business trends is expected, while Europe appears to have stabilized. Federal Reserve Board commentary indicates accommodative monetary policy could remain in place into 2015, which suggests money market interest rates should stay low and potentially favorable for equity markets. Equity market advances of 2012 and 2013, however, have surpassed corporate profit gains and, in our opinion, have made valuations less attractive than previously. Sincerely, Edward J. Calkins, CFA Senior Portfolio Manager Fund Shareholder 8 Great Lakes Large Cap Value Fund Value of $100,000 Investment (Unaudited) The chart assumes an initial investment of $100,000.Performance reflects waivers of fee and operating expenses in effect.In the absence of such waivers, total return would be reduced.Past performance is not predictive of future performance.Investment return and principal value will fluctuate, so that your shares, when redeemed may be worth more or less than their original cost. Performance assumes the reinvestment of capital gains and income distributions.The performance does not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Annualized Rates of Return as of September 30, 2013 1-Year Since Inception(1) Institutional Class 22.01% 21.87% Investor Class (without sales load) 21.84% 21.71% Investor Class (with sales load)(2) 15.71% 15.61% Russell 1000 Value Index(3) 22.30% 22.17% Inception date of each class was September 28, 2012. Return reflects a sales load of 5.00%. The Russell 1000 Value Index measures the performance of the large-cap value segment of the U.S. equity universe.It includes those Russell 1000 Index companies with lower price-to-book ratios and lower expected growth values. 9 Great Lakes Large Cap Value Fund Allocation of Portfolio Net Assets (Unaudited) September 30, 2013(1) (% of Net Assets) Top 10 Equity Holdings (Unaudited) September 30, 2013(1) (% of net assets) 3M Co. 3.7% Target Corp. 3.6% American Express Co. 3.6% Chevron Corp. 3.5% Berkshire Hathaway, Inc. – Class B 3.5% Eaton Corp. 3.4% General Electric Co. 3.4% Honeywell International, Inc. 3.4% Lockheed Martin Corp. 3.2% Aetna, Inc. 2.9% Fund holdings and sector allocations are subject to change at any time and are not recommendations to buy or sell any security. 10 Great Lakes Small Cap Opportunity Fund November 12, 2013 Dear Shareholders: I. Investment Results – In the six months ended September 30th of 2013, your Great Lakes Small Cap Opportunity Fund returned the following: Total Returns Share Class 6 Months ended 09/30/13 Investor Class no load 14.16% Investor Class with load 8.46% Institutional Class 14.33% Russell 2000 Index 13.61% Small Cap stocks continued to enjoy solid gains, as the Russell 2000 Index vaulted 13.61% in the six months ending September 30, 2013.Our mutual fund “I” (Institutional) shares (GLSIX) gained 14.33% in this same timeframe.Equity investors bid prices higher as a broad array of economic indicators suggested that US economic growth was perking up.Most investors welcomed this news and shook off concerns that the Federal Reserve would begin “tapering” its monthly purchases of debt securities, which had pushed the yield on the 10-year Treasury Note up to 2.99% before ending the period at 2.64%. The Fund’s Institutional shares’ 1-year annualized return was 36.00%, beating the Russell 2000 benchmark return of 30.06%.The Fund’s Institutional shares’ 3-year annualized return of 19.29% as of September 30 compares favorably to the index return of 18.29%.Since the Fund’s inception date of December 5, 2008 through September 30, 2013, GLSIX has produced a total return of 177.05%, which equates to an annualized return of 23.55%. For comparison purposes the Russell 2000 Index has produced a total return of 149.27%, or 20.87% annually over that time. Average Annualized Total Returns Share Class 1 Year ended 09/30/13 3 Years ended 9/30/13 Since Inception (12/5/08) Investor Class no load 35.73% 18.99% 23.20% Investor Class with load 28.92% 16.97% 21.89% Institutional Class 36.00% 19.29% 23.55% Russell 2000 Index 30.06% 18.29% 20.87% The Fund’s gross expense ratios were 1.30% for the Investor Class and 1.05% for the Institutional Class, per the Prospectus dated July 29, 2013. Performance data quoted represents past performance and does not guarantee future results. Investment returns and principal value will fluctuate, and when sold, may be worth more or less than their original cost. Performance current to the most recent month-end may be lower or higher than the performance quoted and can be obtained by calling 855-278-2020.Performance data with load reflects the Investor Class maximum sales charge of 5.00%. Performance data without load does not reflect the sales charge. If it did, the fund returns would be lower. II. Attribution – Six month results were driven by excellent performance in the Financial, Consumer Discretionary and Materials sectors, offset in part by relatively weaker performance in our Technology holdings. Our investments in the Financial sectors appreciated by 18.60%, as we were rewarded for our focus on well-managed insurers. Consumer Discretionary holdings appreciated by 31.97%, as for-profit education companies (Capella Education, Apollo Group) performed well. Hanes Brands proposed acquisition of Maidenform Holdings also drove positive results. We underperformed in the Technology sector, in which we remain overweight.Our technology holdings rose by 6.45% but trailed the index’s torrid 20.02% advance.Despite good performance from several stocks (one-third of our holdings generated returns of 15% or more ), two companies (Liquidity Services and Rofin-Sinar Technologies) provided near-term outlooks that were disappointing to shareholders, which weighed down our results. 11 Great Lakes Small Cap Opportunity Fund III. Outlook – All eyes are on Washington DC as the fourth quarter gets underway.As this is written the US government enters its second week of shutdown, though most government employees who had been furloughed will now eventually receive their pay. More important, the US Treasury may not be able to pay the country’s bills as they come do after October 17, which could lead to a default on our debt obligations.Such an event should be unthinkable, yet our elected leaders continue to stumble down a reckless path that might do massive damage to a fragile economic recovery. The average American’s confidence in the US economy has plunged in the last few days (according to an October 16th Gallup poll), suggesting that damage to our consumer-led economy may already be occurring on the eve of the always important holiday shopping season. The best we can hope for in the near term is an immediate end to this insanity – a series of continuing resolutions that will allow the government to be funded while Congressional and White House representatives waste time calling each other names.Of course, in the very near future we also need leaders who will work together to solve our seemingly intractable budget issues. Before this unfortunate display of political nonsense, our economy looked to be on an upward track that could lead to growth in employment and wages, something that Americans have anticipated for over five years.We will have to wait and assess the extent to which the real economy is damaged; markets appear to be taking a wait-and-see approach. Small cap valuations continue to appear reasonable but not compelling.Of course, volatility may prove to be substantial in the coming days and weeks, and we may see real damage done to earnings prospects as well as opportunities to buy well-managed businesses with good prospects and solid balance sheets.We are proceeding cautiously into the fourth quarter, once again re-evaluating our holdings in the context of balance sheet strength, free cash flow generation (defined as cash earnings available for distribution to shareholders) and perceived “margin of safety”. Sincerely, Gary Lenhoff, CFA Portfolio Manager Fund Shareholder 12 Great Lakes Funds The Barclays Aggregate Bond Index is an intermediate term index and a market capitalization-weighted index, where securities in the index are weighted according to the market size of each bond type. It is not possible to invest directly in an index. The S&P 100 Index is a market capitalization-weighted index comprised of 100 blue chip stocks from a variety of industries.It is not possible to invest directly in an index. The S&P 500 Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general. It is not possible to invest directly in an index. The Russell 1000 Growth Index measures the performance of the large-cap growth segment of the U.S. equity universe. It includes those Russell 1000 Index companies with higher price-to-book ratios and higher forecasted growth values.It is not possible to invest directly in an index. The Russell Midcap Growth Index measures the performance of the mid-cap growth segment of the U.S. equity universe. It includes those Russell Midcap Index companies with higher price-to-book ratios and higher forecasted growth values.It is not possible to invest directly in an index. The Russell Midcap Value Index the performance of the mid-cap value segment of the U.S. equity universe. It includes those Russell Midcap Index companies with lower price-to-book ratios and lower forecasted growth values.It is not possible to invest directly in an index. The Russell 2000 Growth Index measures the performance of the small-cap growth segment of the U.S. equity universe. It includes those Russell 2000 Index companies with higher price-to-value ratios and higher forecasted growth values.It is not possible to invest directly in an index. The Russell 1000 Value Index measures the performance of the large-cap value segment of the U.S. equity universe. It includes those Russell 1000 Index companies with lower price-to-book ratios and lower expected growth values. It is not possible to invest directly in an index. The Russell 2000 Index is a market capitalization-weighted index comprised of the 2,000 smallest companies listed on the Russell 3000 Index, which contains the 3,000 largest companies in the U.S. based on market capitalization. It is not possible to invest directly in an index. A basis point is a unit that is equal to 1/100th of 1%, and is used to denote the change in a financial instrument. The basis point is commonly used for calculating changes in interest rates, equity indexes and the yield of a fixed-income security. Duration is the change in the value of a fixed income security that will result from a 1% change in interest rates. Duration is stated in years. Fund holdings and sector allocations are subject to change at any time and should not be considered a recommendation to buy or sell any security. Please refer to the schedules of investments for complete holdings information. The opinions expressed are those of the fund managers and are not intended to be a forecast of future events, a guarantee of future results, nor investment advice. Past performance does not guarantee future results. Investing involves risk including loss of principal. In addition to the normal risks associated with investing, international investments may involve risk of capital loss from unfavorable fluctuation in currency values, from differences in generally accepted accounting principles or from economic or political instability in other nations. The Funds may invest in ETFs. The market price of the shares of an ETF will fluctuate based on changes in the net asset value as well as changes in the supply and demand of its shares in the secondary market. ETFs have management and other expenses. The Fund will bear its pro rata portion of these expenses and therefore the Fund’s expenses may be higher than if it invested directly in securities. The Small Cap Fund will invest in smaller companies, which involve additional risks such as limited liquidity and greater volatility than large cap companies. The Bond Fund will invest in debt securities, which typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Investments in lower-rated and non-rated securities presents a greater risk of loss to principal and interest than higher rated securities. Investments in Mortgage Backed Securities include additional risks that investors should be aware of such as credit risk, prepayment risk, possible illiquidity and default, as well as increased susceptibility to adverse economic developments. 13 Great Lakes Small Cap Opportunity Fund Value of $100,000 Investment (Unaudited) The chart assumes an initial investment of $100,000.Performance reflects waivers of fee and operating expenses in effect.In the absence of such waivers, total return would be reduced.Past performance is not predictive of future performance.Investment return and principal value will fluctuate, so that your shares, when redeemed may be worth more or less than their original cost. Performance assumes the reinvestment of capital gains and income distributions.The performance does not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Annualized Rates of Return as of September 30, 2013 1-Year 3-Year Since Inception(1) Institutional Class 36.00% 19.29% 23.55% Investor Class (without sales load) 35.73% 18.99% 23.20% Investor Class (with sales load)(2) 28.92% 16.97% 21.89% Russell 2000 Index(3) 30.06% 18.29% 20.87% Inception date of each class was December 5, 2008. Return reflects a sales load of 5.00%. The Russell 2000 Index is a market capitalization-weighted index comprised of the 2,000 smallest companies listed on the Russell 3000 Index, which contains the 3,000 largest companies in the U.S. based on market capitalization. 14 Great Lakes Small Cap Opportunity Fund Allocation of Portfolio Net Assets (Unaudited) September 30, 2013(1) (% of Net Assets) Top 10 Equity Holdings (Unaudited) September 30, 2013(1) (% of net assets) Gildan Activewear, Inc. 4.4% Kennametal, Inc. 4.3% Dawson Geophysical Co. 4.3% Maiden Holdings Ltd. 4.2% Genworth MI Canada, Inc. 4.0% World Fuel Services Corp. 3.5% Heartland Express, Inc. 3.3% Apollo Group, Inc. 3.3% John Wiley & Sons, Inc. 3.1% Littelfuse, Inc. 3.1% Fund holdings and sector allocations are subject to change at any time and are not recommendations to buy or sell any security. 15 Great Lakes Funds Expense Examples (Unaudited) September 30, 2013 As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and, wire transfer fees; and (2) ongoing costs, including management fees; distribution and/or service (12b-1) fees; and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (April 1, 2013 – September 30, 2013). ACTUAL EXPENSES For each class, the first line of the table provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. HYPOTHETICAL EXAMPLE FOR COMPARISON PURPOSES For each class, the second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if transactional costs were included, your costs may have been higher. Great Lakes Bond Fund Expenses Paid Beginning Account Ending Account During Period(1) Value (4/1/2013) Value (9/30/2013) (4/1/2013 to 9/30/2013) Investor Class Actual(2) Investor Class Hypothetical (5% return before expenses) Institutional Class Actual(2) Institutional Class Hypothetical (5% return before expenses) Expenses are equal to the fund’s annualized expense ratio for the most recent six-month period of 0.90% and 0.65% for the Investor Class and Institutional Class, respectively, multiplied by the average account value over the period, multiplied by 183/365 to reflect the one-half year period. Based on the actual returns for the six-month period ended September 30, 2013 of (1.70)% and (2.23)% for the Investor Class and Institutional Class, respectively. 16 Great Lakes Funds Expense Examples (Unaudited) – Continued September 30, 2013 Great Lakes Disciplined Equity Fund Expenses Paid Beginning Account Ending Account During Period(1) Value (4/1/2013) Value (9/30/2013) (4/1/2013 to 9/30/2013) Investor Class Actual(2) Investor Class Hypothetical (5% return before expenses) Institutional Class Actual(2) Institutional Class Hypothetical (5% return before expenses) Expenses are equal to the fund’s annualized expense ratio for the most recent six-month period of 0.80% and 0.55% for the Investor Class and Institutional Class, respectively, multiplied by the average account value over the period, multiplied by 183/365 to reflect the one-half year period. Based on the actual returns for the six-month period ended September 30, 2013 of 10.27% and 10.44% for the Investor Class and Institutional Class, respectively. Great Lakes Large Cap Value Fund Expenses Paid Beginning Account Ending Account During Period(3) Value (4/1/2013) Value (9/30/2013) (4/1/2013 to 9/30/2013) Investor Class Actual(4) Investor Class Hypothetical (5% return before expenses) Institutional Class Actual(4) Institutional Class Hypothetical (5% return before expenses) Expenses are equal to the fund’s annualized expense ratio for the most recent six-month period of 1.10% and 0.85% for the Investor Class and Institutional Class, respectively, multiplied by the average account value over the period, multiplied by 183/365 to reflect the one-half year period. Based on the actual returns for the six-month period ended September 30, 2013 of 6.54% and 6.76% for the Investor Class and Institutional Class, respectively. Great Lakes Small Cap Opportunity Fund Expenses Paid Beginning Account Ending Account During Period(5) Value (4/1/2013) Value (9/30/2013) (4/1/2013 to 9/30/2013) Investor Class Actual(6) Investor Class Hypothetical (5% return before expenses) Institutional Class Actual(6) Institutional Class Hypothetical (5% return before expenses) Expenses are equal to the fund’s annualized expense ratio for the most recent six-month period of 1.24% and 0.99% for the Investor Class and Institutional Class, respectively, multiplied by the average account value over the period, multiplied by 183/365 to reflect the one-half year period. Based on the actual returns for the six-month period ended September 30, 2013 of 14.16% and 14.33% for the Investor Class and Institutional Class, respectively. 17 Great Lakes Bond Fund Schedule of Investments – (Unaudited) September 30, 2013 Description Par Value CORPORATE BONDS – 57.6% Consumer Discretionary – 5.3% American Axle & Manufacturing, Inc. 6.625%, 10/15/2022 $ $ Ameristar Casinos, Inc. 7.500%, 04/15/2021 AutoZone, Inc. 3.125%, 07/15/2023 Avis Budget Finance, Inc. 8.250%, 01/15/2019 Belo Corp. 7.250%, 09/15/2027 CCO Holdings LLC 6.625%, 01/31/2022 Isle Of Capri Casinos, Inc. 7.750%, 03/15/2019 Jarden Corp. 7.500%, 01/15/2020 KB Home 5.875%, 01/15/2015 Lamar Media Corp. 5.000%, 05/01/2023 LIN Television Corp. 6.375%, 01/15/2021 Macy’s Retail Holdings, Inc. 2.875%, 02/15/2023 MGM Resorts International 6.625%, 12/15/2021 Pulte Group, Inc. 6.375%, 05/15/2033 Ruby Tuesday, Inc. 7.625%, 05/15/2020 Service Corp. International 7.500%, 04/01/2027 Toys R Us, Inc. 7.375%, 10/15/2018 Viacom, Inc. 4.375%, 03/15/2043 Walt Disney Co. 1.100%, 12/01/2017 See Notes to the Financial Statements 18 Great Lakes Bond Fund Schedule of Investments (Unaudited) – Continued September 30, 2013 Description Par Value CORPORATE BONDS – 57.6% (Continued) Consumer Staples – 3.5% Alliance One International, Inc. 9.875%, 07/15/2021 (a) $ $ Bunge Ltd. Finance Corp. 3.200%, 06/15/2017 Cencosud 4.875%, 01/20/2023 (a) Costco Wholesale Corp. 0.650%, 12/07/2015 Diageo Capital 4.828%, 07/15/2020 Dr. Pepper Snapple Group, Inc. 2.000%, 01/15/2020 Pepsico, Inc. 0.700%, 02/26/2016 Pilgrim’s Pride Corp. 7.875%, 12/15/2018 Post Holdings, Inc. 7.375%, 02/15/2022 Wesfarmers Ltd. 1.874%, 03/20/2018 (a) Energy – 5.8% Alpha Natural Resources, Inc. 6.000%, 06/01/2019 Arch Coal, Inc. 8.750%, 08/01/2016 Chesapeake Oilfield Finance, Inc. 6.625%, 11/15/2019 ConocoPhillips Co. 1.050%, 12/15/2017 Energy Partners Ltd. 8.250%, 02/15/2018 Forest Oil Corp. 7.250%, 06/15/2019 Halcon Resources Corp. 8.875%, 05/15/2021 Linn Energy Finance Corp. 7.750%, 02/01/2021 See Notes to the Financial Statements 19 Great Lakes Bond Fund Schedule of Investments (Unaudited) – Continued September 30, 2013 Description Par Value CORPORATE BONDS – 57.6% (Continued) Energy – 5.8% (Continued) Marathon Oil Corp. 2.800%, 11/01/2022 $ $ Niska Gas Storage US LLC 8.875%, 03/15/2018 Nuverra Environmental Solutions, Inc. 9.875%, 04/15/2018 Peabody Energy Corp. 7.875%, 11/01/2026 Petrobras International Finance Co. 5.375%, 01/27/2021 Petroleos Mexicanos 3.500%, 01/30/2023 Plains Exploration & Production Co. 6.875%, 02/15/2023 Sabine Pass Liquefaction 5.625%, 02/01/2021 (a) Statoil 2.900%, 10/15/2014 2.450%, 01/17/2023 Stone Energy Corp. 7.500%, 11/15/2022 Financials – 21.1% Abbey National Treasury Services 4.000%, 04/27/2016 ABN AMRO Bank NV 1.375%, 01/22/2016 (a) Aircastle Ltd. 6.750%, 04/15/2017 Ally Financial, Inc. 6.750%, 06/15/2019 American Express Co. 1.550%, 05/22/2018 American Tower Corp. 3.400%, 02/15/2019 AmeriGas Finance 7.000%, 05/20/2022 See Notes to the Financial Statements 20 Great Lakes Bond Fund Schedule of Investments (Unaudited) – Continued September 30, 2013 Description Par Value CORPORATE BONDS – 57.6% (Continued) Financials – 21.1% (Continued) Bank of America Corp. 1.500%, 10/09/2015 $ $ 5.625%, 07/01/2020 Bank of Montreal 0.800%, 11/06/2015 Bank of New York Mellon Corp. 0.700%, 10/23/2015 Capital One Financial Corp. 1.000%, 11/06/2015 Caterpillar Financial Services Corp. 0.700%, 11/06/2015 Citigroup, Inc. 4.500%, 01/14/2022 Covidien International Finance 2.950%, 06/15/2023 Daimler Finance North America, LLC 1.250%, 01/11/2016 (a) Digital Realty Trust LP 3.625%, 10/01/2022 EPR Properties 5.750%, 08/15/2022 Export-Import Bank of Korea 5.875%, 01/14/2015 1.250%, 11/20/2015 Fifth Third Bank 1.450%, 02/28/2018 Ford Motor Credit Co. LLC 2.500%, 01/15/2016 General Electric Capital Corp. 1.600%, 11/20/2017 5.875%, 01/14/2038 Goldman Sachs Group, Inc. 5.250%, 07/27/2021 Harland Clarke Holdings Corp. 9.500%, 05/15/2015 HCP, Inc. 2.625%, 02/01/2020 Hyundai Capital America 1.625%, 10/02/2015 (a) See Notes to the Financial Statements 21 Great Lakes Bond Fund Schedule of Investments (Unaudited) – Continued September 30, 2013 Description Par Value CORPORATE BONDS – 57.6% (Continued) Financials – 21.1% (Continued) Icahn Enterprises Finance Corp. 8.000%, 01/15/2018 $ $ ING Bank 3.000%, 09/01/2015 (a) 3.750%, 03/07/2017 (a) Invesco Finance 3.125%, 11/30/2022 JPMorgan Chase & Co. 1.100%, 10/15/2015 3.250%, 09/23/2022 Kimco Realty Corp. 3.125%, 06/01/2023 Lender Processing Services, Inc. 5.750%, 04/15/2023 Met Life Global Funding I 3.000%, 01/10/2023 (a) Morgan Stanley 1.750%, 02/25/2016 5.500%, 07/24/2020 PACCAR Financial Corp. Series MTN 1.150%, 08/16/2016 People’s United Financial, Inc. 3.650%, 12/06/2022 Post Apartment Homes LP 3.375%, 12/01/2022 Principal Financial Group, Inc. 3.125%, 05/15/2023 SLM Corp. 5.000%, 06/15/2018 Societe Generale 2.750%, 10/12/2017 Springleaf Finance Corp. 6.000%, 10/15/2014 6.000%, 12/15/2014 Sumitomo Mitsui Banking Corp. 3.000%, 01/18/2023 Toyota Motor Credit Corp. 1.250%, 10/05/2017 See Notes to the Financial Statements 22 Great Lakes Bond Fund Schedule of Investments (Unaudited) – Continued September 30, 2013 Description Par Value CORPORATE BONDS – 57.6% (Continued) Financials – 21.1% (Continued) Wells Fargo & Co. 1.500%, 01/16/2018 $ $ Health Care – 3.6% Abbvie, Inc. 1.200%, 11/06/2015 Aetna, Inc. 2.750%, 11/15/2022 Agilent Technologies, Inc. 3.200%, 10/01/2022 Allergan, Inc. 1.350%, 03/15/2018 Apria Healthcare Group, Inc. 12.375%, 11/01/2014 Biomet, Inc. 6.500%, 10/01/2020 Catholic Health Initiatives 2.950%, 11/01/2022 Dignity Health 4.500%, 11/01/2042 HCA, Inc. 5.875%, 05/01/2023 Tenet Healthcare Corp. 4.750%, 06/01/2020 Teva Pharmaceutical Finance III LLC 3.000%, 06/15/2015 Industrials – 4.7% ADT Corp. 4.125%, 06/15/2023 Canadian National Railway Co. 2.250%, 11/15/2022 Colt Defense, LLC 8.750%, 11/15/2017 Dun & Bradstreet Corp. 3.250%, 12/01/2017 Eaton Corp. 4.000%, 11/02/2032 (a) See Notes to the Financial Statements 23 Great Lakes Bond Fund Schedule of Investments (Unaudited) – Continued September 30, 2013 Description Par Value CORPORATE BONDS – 57.6% (Continued) Industrials – 4.7% (Continued) General Dynamics Corp. 1.000%, 11/15/2017 $ $ Hutchison Whampoa International 12 II Ltd. 2.000%, 11/08/2017 (a) Penske Truck Leasing Co. LP 2.875%, 07/17/2018 (a) Rexel 5.250%, 06/15/2020 (a) Roper Industries, Inc. 3.125%, 11/15/2022 Stanley Black & Decker, Inc. 2.900%, 11/01/2022 Tyco Electronics Group 1.600%, 02/03/2015 Information Technology – 2.6% Advanced Micro Devices, Inc. 8.125%, 12/15/2017 Amkor Technology, Inc. 6.375%, 10/01/2022 Arrow Electronics, Inc. 3.000%, 03/01/2018 Fiserv, Inc. 3.500%, 10/01/2022 Intel Corp. 1.350%, 12/15/2017 Iron Mountain, Inc. 5.750%, 08/15/2024 Oracle Corp. 2.500%, 10/15/2022 Seagate HDD Cayman 7.000%, 11/01/2021 Materials – 5.1% Agrium, Inc. 3.150%, 10/01/2022 Airgas, Inc. 3.250%, 10/01/2015 See Notes to the Financial Statements 24 Great Lakes Bond Fund Schedule of Investments (Unaudited) – Continued September 30, 2013 Description Par Value CORPORATE BONDS – 57.6% (Continued) Materials – 5.1% (Continued) AK Steel Corp. 7.625%, 05/15/2020 $ $ Aleris International, Inc. 7.875%, 11/01/2020 ArcelorMittal 10.350%, 06/01/2019 6.750%, 02/25/2022 Ashland, Inc. 3.875%, 04/15/2018 Codelco 4.500%, 08/13/2023 (a) Dow Chemical Co. 3.000%, 11/15/2022 Hexion U.S. Finance Corp. 6.625%, 04/15/2020 Nexeo Solutions Finance Corp. 8.375%, 03/01/2018 Orion Engineered Carbons Finance 9.250%, 08/01/2019 (a) Rentech Nitrogen Finance Corp. 6.500%, 04/15/2021 (a) Southern Copper Corp. 5.250%, 11/08/2042 Teck Resources Ltd. 4.500%, 01/15/2021 United States Steel Corp. 7.500%, 03/15/2022 Telecommunication Services – 3.3% AT&T, Inc. 2.625%, 12/01/2022 Cincinnati Bell, Inc. 8.375%, 10/15/2020 Frontier Communications Corp. 9.000%, 08/15/2031 Level 3 Financing, Inc. 8.125%, 07/01/2019 MetroPCS Wireless, Inc. 7.875%, 09/01/2018 See Notes to the Financial Statements 25 Great Lakes Bond Fund Schedule of Investments (Unaudited) – Continued September 30, 2013 Description Par Value CORPORATE BONDS – 57.6% (Continued) Telecommunication Services – 3.3% (Continued) Sprint Nextel Corp. 6.000%, 11/15/2022 $ $ Telefonica Emisiones 5.134%, 04/27/2020 Verizon Communications 6.400%, 09/15/2033 3.850%, 11/01/2042 Windstream Corp. 7.750%, 10/15/2020 Utilities – 2.6% Ameren Energy Generating Co. 7.000%, 04/15/2018 American Electric Power Co., Inc. 2.950%, 12/15/2022 Dominion Resources, Inc. 1.950%, 08/15/2016 Florida Power Corp. 5.900%, 03/01/2033 GDF Suez 2.875%, 10/10/2022 (a) Georgia Power Co. 0.625%, 11/15/2015 NRG Energy, Inc. 7.875%, 05/15/2021 Pacific Gas & Electric Co. 3.250%, 06/15/2023 Total Corporate Bonds (Cost $18,781,175) MUNICIPAL BONDS – 13.2% Burke County, Georgia Development Authority 5.750%, 10/01/2032^ 5.750%, 10/01/2032^ Cook County, Illinois Series B 5.250%, 11/15/2022 See Notes to the Financial Statements 26 Great Lakes Bond Fund Schedule of Investments (Unaudited) – Continued September 30, 2013 Description Par Value MUNICIPAL BONDS – 13.2% (Continued) Dallas-Fort Worth, Texas International Airport Revenue Series A 5.250%, 11/01/2023 $ $ 5.000%, 11/01/2032 Detroit, Michigan Sewage Disposal System Revenue 4.500%, 07/01/2027 Detroit, Michigan Water Supply System Revenue Series B 4.750%, 07/01/2034 5.500%, 07/01/2035 Georgia Housing & Finance Authority Series A-2 3.400%, 06/01/2028 Illinois Health Facilities Authority 5.625%, 01/01/2028 Illinois Housing Development Authority Series B 2.279%, 07/01/2019 Kentucky Housing Corp. Series U 4.850%, 07/01/2027 Massachusetts Housing Finance Agency Series D 4.850%, 06/01/2040 Missouri Housing Development Commission Series 1 2.550%, 07/01/2020 New York State Energy Research & Development Authority Series A 5.150%, 11/01/2025 Philadelphia, Pennsylvania Airport Revenue Series B 4.000%, 06/15/2023 Series D 5.250%, 06/15/2023 Phoenix-Mesa, Arizona Airport Authority 5.000%, 07/01/2024 Puerto Rico Electric Power Authority Series A 6.750%, 07/01/2036 See Notes to the Financial Statements 27 Great Lakes Bond Fund Schedule of Investments (Unaudited) – Continued September 30, 2013 Description Par Value MUNICIPAL BONDS – 13.2% (Continued) Puerto Rico Sales Tax Financing Corp. Series A 4.375%, 08/01/2020 $ $ 4.750%, 08/01/2020 Total Municipal Bonds (Cost $4,278,967) U.S. GOVERNMENT & AGENCY SECURITIES – 8.1% Federal Home Loan Mortgage Association Series K-712, Class X1 1.510%, 11/25/2019^ (b) Series 293, Class IO 4.000%, 11/15/2032 (b) Federal Home Loan Mortgage Corporation Pool 3.000%, 10/01/2032, #D99625 Federal National Mortgage Association Series 2013-M4, Class X1 4.118%, 02/25/2018^ (b) Series 2012-M8, Class X1 2.376%, 12/25/2019^ (b) Series 2012-M3, Class X1 0.459%, 01/25/2022^ (b) Series 2012-M2, Class X 0.913%, 02/25/2022^ (b) Series 2012-90, Class DA 1.500%, 03/25/2042 Federal National Mortgage Association Pool 5.170%, 06/01/2028, #468516 6.500%, 12/01/2036, #888112 5.500%, 05/01/2037, #916933 4.500%, 04/01/2041, #AL0215 Government National Mortgage Association Series 2011-27, Class B 3.000%, 09/16/2034 Series 2011-6, Class AC 2.850%, 12/16/2037 Series 2010-132, Class AD 3.147%, 05/16/2040 See Notes to the Financial Statements 28 Great Lakes Bond Fund Schedule of Investments (Unaudited) – Continued September 30, 2013 Description Par Value U.S. GOVERNMENT & AGENCY SECURITIES – 8.1% (Continued) Government National Mortgage Association (Continued) Series 2012-109, Class AB 1.388%, 09/16/2044 $ $ Total U.S. Government & Agency Securities (Cost $2,574,675) MORTGAGE BACKED SECURITIES – 5.3% Bank of America Commercial Mortgage Trust Series 2005-6, Class AM 5.358%, 09/10/2047^ Bear Stearns Commercial Mortgage Securities Series 2005-PW10, Class AM 5.449%, 12/11/2040 Series 2006-PW13, Class AM 5.582%, 09/11/2041 CD Commercial Mortgage Trust Series 2005-CD1, Class AM 5.392%, 07/15/2044 CS First Boston Commercial Mortgage Trust Series 2003-29, Class 2A3 5.500%, 12/25/2033 Series 2005-C1, Class AJ 5.075%, 02/18/2038 GS Mortgage Securities Trust Series 2006-GG8, Class AM 5.591%, 11/10/2039 Series 2007-GG10, Class A4 5.993%, 08/10/2045^ JPMorgan Chase Commercial Mortgage Securities Series 2005-LDP4, Class AM 4.999%, 10/15/2042 Morgan Stanley Mortgage Trust Series 35 0.805%, 05/20/2021^ Wachovia Bank Commercial Mortgage Trust Series 2005-C20, Class AMFX 5.179%, 07/15/2042 Series 2005-C21, Class AM 5.414%, 10/17/2044^ Total Mortgage Backed Securities (Cost $1,723,301) See Notes to the Financial Statements 29 Great Lakes Bond Fund Schedule of Investments (Unaudited) – Continued September 30, 2013 Description Shares/Par Value EXCHANGE TRADED FUNDS – 5.0% iShares Barclays 1-3 Year Credit Bond Fund $ iShares Barclays CMBS Bond Fund iShares iBoxx $High Yield Corporate Bond Fund iShares iBoxx Investment Grade Corporate Bond Fund iShares National AMT-Free Muni Bond Fund Total Exchange Traded Funds (Cost $1,621,517) U.S. TREASURY SECURITIES – 4.9% U.S. Treasury Notes 2.625%, 06/30/2014 $ 2.250%, 01/31/2015 1.750%, 07/31/2015 Total U.S. Treasury Securities (Cost $1,535,248) SHORT-TERM INVESTMENT – 3.1% First American Government Obligations Fund – Class Z, 0.01%^ Total Short-Term Investment (Cost $967,181) Total Investments – 97.2% (Cost $31,482,064) Other Assets and Liabilities – 2.8% Net Assets – 100.0% $ (a) Security purchased within the terms of a private placement memorandum, exempt from registration under Rule 144A of the Securities Act of 1933, as amended, and may be sold only to dealers in that program or other “qualified institutional buyers.” As of September 30, 2013 the market value of these investments were $2,485,532, or 7.9% of total net assets. (b) Interest only security. ^ Variable rate security – The rate shown is the rate in effect as of September 30, 2013. See Notes to the Financial Statements 30 Great Lakes Disciplined Equity Fund Schedule of Investments (Unaudited) September 30, 2013 Description Shares Value COMMON STOCKS – 99.0% Consumer Discretionary – 13.9% Ford Motor Co. $ Johnson Controls, Inc. Lowes Companies, Inc. Time Warner, Inc. TRW Automotive Holdings Corp.* Twenty First Century Fox. Inc. – Class A Viacom, Inc. – Class B Wyndham Worldwide Corp. Consumer Staples – 15.0% Altria Group, Inc. Bunge Ltd. ConAgra Foods, Inc. Costco Wholesale Corp. CVS Caremark Corp. Kroger Co. Lorillard, Inc. PepsiCo, Inc. Procter & Gamble Co. Sysco Corp. Walgreen Co. Wal-Mart Stores, Inc. Energy – 4.8% Marathon Petroleum Corp. Murphy USA, Inc. National Oilwell Varco, Inc. Phillips 66 Tesoro Corp. WPX Energy, Inc.* Financials – 14.0% Bank of America Corp. Bank of New York Mellon Corp. Charles Schwab Corp. Citigroup, Inc. KeyCorp Lincoln National Corp. See Notes to the Financial Statements 31 Great Lakes Disciplined Equity Fund Schedule of Investments (Unaudited) – Continued September 30, 2013 Description Shares Value COMMON STOCKS – 99.0% (Continued) Financials – 14.0% (Continued) Loews Corp. $ MetLife, Inc. Ocwen Financial Corp.* Regions Financial Corp. Wells Fargo & Co. Health Care – 16.6% Bristol-Myers Squibb Co. Cardinal Health, Inc. Express Scripts Holding Co.* McKesson Corp. Medtronic, Inc. Merck & Co., Inc. Pfizer, Inc. UnitedHealth Group, Inc. WellPoint, Inc. Industrials – 15.3% Boeing Co. Delta Air Lines, Inc. Eaton Corp. FedEx Corp. Fluor Corp. General Dynamics Corp. General Electric Co. Honeywell International, Inc. Parker Hannifin Corp. Southwest Airlines Co. Tyco International Ltd. Information Technology – 10.5% Apple, Inc. Applied Materials, Inc. Automatic Data Processing, Inc. CA, Inc. Cisco Systems, Inc. EMC Corp. Hewlett-Packard Co. See Notes to the Financial Statements 32 Great Lakes Disciplined Equity Fund Schedule of Investments (Unaudited) – Continued September 30, 2013 Description Shares Value COMMON STOCKS – 99.0% (Continued) Information Technology – 10.5% (Continued) Lam Research Corp.* $ Symantec Corp. Western Union Co. Xerox Corp. Materials – 3.4% Ball Corp. Dow Chemical Co. International Paper Co. Nucor Corp. Rock Tenn Co. – Class A Telecommunication Services – 3.8% AT&T, Inc. Verizon Communications, Inc. Utilities – 1.7% AES Corp. CMS Energy Corp. Wisconsin Energy Corp. Total Common Stocks (Cost $22,448,741) SHORT-TERM INVESTMENT – 0.5% First American Government Obligations Fund – Class Z, 0.01%^ Total Short-Term Investment (Cost $128,433) Total Investments – 99.5% (Cost $22,577,174) Other Assets and Liabilities, Net – 0.5% Total Net Assets – 100.0% $ * Non-income producing security. ^ Variable rate security – The rate shown is the rate in effect at September 30, 2013. See Notes to the Financial Statements 33 Great Lakes Large Cap Value Fund Schedule of Investments (Unaudited) September 30, 2013 Description Shares Value COMMON STOCKS – 94.4% Consumer Discretionary – 5.6% Brunswick Corp. $ Target Corp. Consumer Staples – 15.2% Altria Group, Inc. Clorox Co. Energizer Holdings, Inc. General Mills, Inc. Kimberly-Clark Corp. Kraft Foods Group, Inc. Mondelez International, Inc. Philip Morris International, Inc. Energy – 12.0% Chevron Corp. ConocoPhillips Phillips 66 Royal Dutch Shell – ADR Schlumberger Ltd. Spectra Energy Corp. Financials – 17.3% American Express Co. Ameriprise Financial, Inc. Bank of America Corp. Berkshire Hathaway, Inc. – Class B* Citigroup, Inc. Hartford Financial Services Group, Inc. Plum Creek Timber Co., Inc. – REIT Wells Fargo & Co. Health Care – 9.6% Abbott Laboratories Aetna, Inc. Cigna Corp. Merck & Co., Inc. See Notes to the Financial Statements 34 Great Lakes Large Cap Value Fund Schedule of Investments (Unaudited) – Continued September 30, 2013 Description Shares Value COMMON STOCKS – 94.4% (Continued) Industrials# – 27.5% 3M Co. $ Caterpillar, Inc. Eaton Corp. Emerson Electric Co. General Electric Co. Honeywell International, Inc. Lockheed Martin Corp. Norfolk Southern Corp. Textron, Inc. Waste Management, Inc. Materials – 2.0% Dow Chemical Co. Utilities – 5.2% AGL Resources, Inc. Duke Energy Corp. Public Service Enterprise Group, Inc. Total Common Stocks (Cost $14,675,139) SHORT-TERM INVESTMENT – 4.9% First American Government Obligations Fund – Class Z, 0.01%^ Total Short-Term Investment (Cost $876,325) Total Investments – 99.3% (Cost $15,551,464) Other Assets and Liabilities, Net – 0.7% Total Net Assets – 100.0% $ * Non-income producing security. # As of September 30, 2013, the Fund had a significant portion of its assets invested in this sector and therefore is subject to additional risks.See note 8 in the Notes to Financial Statements. ^ Variable rate security – The rate shown is the rate in effect at September 30, 2013. ADR – American Depositary Receipt REIT – Real Estate Investment Trust See Notes to the Financial Statements 35 Great Lakes Small Cap Opportunity Fund Schedule of Investments (Unaudited) September 30, 2013 Description Shares Value COMMON STOCKS – 96.8% Consumer Discretionary – 16.8% Apollo Group, Inc. – Class A* $ Gildan Activewear, Inc. – Class A Harman International Industries, Inc. John Wiley & Sons, Inc. – Class A Jos. A. Bank Clothiers, Inc.* Quiksilver, Inc.* Tupperware Brands Corp. Consumer Staples – 1.4% Medifast, Inc.* Energy – 12.5% Dawson Geophysical Co.* Hallador Energy Co. McCoy Corp. Natural Gas Services Group, Inc.* World Fuel Services Corp. Financials – 22.8% Assurant, Inc. Banco Latinoamericano de Comercio Exterior SA FBL Financial Group, Inc. – Class A First Niagara Financial Group, Inc. Genworth MI Canada, Inc. Home Capital Group, Inc. Horace Mann Educators Corp. Maiden Holdings Ltd. Symetra Financial Corp. Health Care – 5.0% Centene Corp.* Myriad Genetics, Inc.* Owens & Minor, Inc. Industrials – 14.3% Heartland Express, Inc. Insteel Industries, Inc. Kennametal, Inc. See Notes to the Financial Statements 36 Great Lakes Small Cap Opportunity Fund Schedule of Investments (Unaudited) – Continued September 30, 2013 Description Shares Value COMMON STOCKS – 96.8% (Continued) Industrials – 14.3% (Continued) Mistras Group, Inc.* $ Nordson Corp. Information Technology – 19.6% Checkpoint Systems, Inc.* Diebold, Inc. Liquidity Services, Inc.* Littelfuse, Inc. Microsemi Corp.* MKS Instruments, Inc. NETGEAR, Inc.* Rofin-Sinar Technologies, Inc.* ScanSource, Inc.* Zebra Technologies Corp.* Materials – 4.4% Intrepid Potash, Inc. Texas Industries, Inc.* Total Common Stocks (Cost $52,413,591) SHORT-TERM INVESTMENT – 3.4% First American Government Obligations Fund – Class Z, 0.01%^ Total Short-Term Investment (Cost $2,170,168)w Total Investments – 100.2% (Cost $54,583,759) Other Assets and Liabilities, Net – (0.2)% ) Total Net Assets – 100.0% $ * Non-income producing security. ^ Variable rate security – The rate shown is the rate in effect at September 30, 2013. See Notes to the Financial Statements 37 Great Lakes Funds Statements of Assets and Liabilities (Unaudited) September 30, 2013 Small Cap Disciplined Large Cap Opportunity Bond Fund Equity Fund Value Fund Fund ASSETS Investment securities: At cost $ At value $ Receivable for investment securities sold — — — Dividends & interest receivable Receivable due from Adviser — Receivable for capital shares sold Prepaid expenses & other assets Total Assets LIABILITIES Dividends payable — — — Payable for investment securities purchased — Payable for capital shares redeemed Payable to Adviser, net — — — Payable for fund administration & accounting fees Payable for compliance fees Payable for transfer agent fees & expenses Payable for custody fees — Payable for trustee fees Accrued expenses and other liabilities Accrued distribution fees 54 52 Total Liabilities NET ASSETS $ COMPOSITION OF NET ASSETS Portfolio capital $ Undistributed (distributions in excess of) net investment income ) ) Accumulated net realized gain (loss) on investments, including foreign currency gain (loss) ) Net unrealized appreciation (depreciation) of investments and translations of foreign currency ) Total net assets $ Investor Class Shares: Net Assets $ Shares issued and outstanding(1) Net asset value and redemption price per share $ Maximum offering price per share(2) $ Institutional Class Shares: Net Assets $ Shares issued and outstanding(1) Net asset value, offering price, and redemption price per share $ Unlimited shares authorized The offering price is calculated by dividing the net asset value by 1 minus the maximum sales charge.For a description of front-end sales charges, see Note 1 in Notes to Financial Statements. See Notes to the Financial Statements 38 Great Lakes Funds Statements of Operations (Unaudited) For the Six Months Ended September 30, 2013 Small Cap Disciplined Large Cap Opportunity Bond Fund Equity Fund Value Fund Fund INVESTMENT INCOME: Interest income $ $
